

Exhibit 10.1






Ronald Rosenzweig                                                            23
July 2007
[Address]




Subject: Amendment - Agreement June 1, 1999 - Revision




Dear Ron;


This is to confirm the revision made by the Board of Directors Compensation and
Human Resources Committee meeting on 23 July 2007 to extend the Agreement dated
June 1, 1999 between you and ANADIGICS, Inc. (and extended from July 2, 2002
through July 2, 2003, from July 2, 2003 through July 2, 2004, from July 2, 2004
through July 2, 2005, from July 2, 2005 through July 2, 2006 and from July 2,
2006 through July 2, 2007), regarding your employment by the Company. The
existing agreement set to expire July 2, 2007, will be extended with the
following terms and conditions:



1.  
Your employment is extended for the period from July 2, 2007 through July 2,
2008 at 25% time as ANADIGICS employee.

2.  
Your base salary compensation shall be at the annual rate of $110,000 paid
biweekly.

3.  
All other terms of your agreement dated June 1, 1999 remain intact as part of
this extension.





If you are in agreement with the foregoing, please sign and return to John
Warren, a copy of this letter.


Very truly yours,


/s/ Bami Bastani
 
 

 
Dr. Bami Bastani
President & Chief Executive Officer
ANADIGICS, Inc.


Accepted and agreed to as stated.
 
 

 
/s/Ronald Rosenzweig
Ronald Rosenzweig

 





























